
	

113 S174 IS: Ammunition Background Check Act of 2013
U.S. Senate
2013-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th Congress
		1st Session
		S. 174
		IN THE SENATE OF THE UNITED STATES
		
			January 29, 2013
			Mr. Blumenthal (for
			 himself, Mr. Murphy, and
			 Mr. Lautenberg) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To appropriately restrict sales of
		  ammunition.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Ammunition Background Check Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Under current
			 Federal law, it is illegal to sell firearms or ammunition to certain
			 individuals, including felons, fugitives, drug addicts, and those deemed
			 mentally defective or committed to a mental institution.
			(2)There is no
			 requirement under Federal law that sellers of ammunition conduct a background
			 check to determine whether potential purchasers are in fact prohibited by law
			 from buying ammunition.
			(3)By contrast,
			 under current Federal law, licensed sellers of firearms are required by law to
			 conduct an instant background check using the National Instant Criminal
			 Background Check System of the Justice Department.
			(4)Over the last
			 decade, there have been over 100,000,000 background checks conducted under the
			 National Instant Criminal Background Check System with respect to firearms
			 sales, resulting in the blocking of more than 1,500,000 sales of firearms to
			 felons, fugitives, drug addicts, and the mentally ill, among others.
			(5)The vast majority
			 of instant background checks on firearms purchases occur in an average of 30
			 seconds, at minimal inconvenience to firearms sellers and law-abiding
			 purchasers.
			(6)The requirement
			 of background checks for ammunition purchases would pose a minimal
			 inconvenience to ammunition sellers and law-abiding purchasers, and would help
			 reduce gun-related violence.
			(7)Current Federal
			 law includes a variety of other provisions regulating the sale of firearms,
			 including limits on interstate gun sales and recordkeeping requirements
			 designed to assist in criminal investigations, that do not apply to sales of
			 ammunition.
			(8)Sales of
			 ammunition should be held to similar requirements as sales of firearms.
			3.Background
			 checks
			(a)Requiring
			 background checks for purchases of ammunition
				(1)In
			 generalSection 922 of title
			 18, United States Code, is amended by inserting after subsection (u) the
			 following:
					
						(v)(1)On and after the date
				that is 180 days after the date of enactment of the
				Ammunition Background Check Act of
				2013, no person who is licensed under this chapter shall transfer
				ammunition to any other person who is not licensed under this chapter,
				unless—
								(A)before the completion of the transfer,
				the licensee contacts the national instant criminal background check system
				established under section 103 of the Brady Handgun Violence Prevention
				Act;
								(B)(i)the system provides the
				licensee with a unique identification number; or
									(ii)3 business days (meaning a day on
				which State offices are open) have elapsed since the licensee contacted the
				system, and the system has not notified the licensee that the receipt of a
				firearm by such other person would violate subsection (g) or (n) of this
				section; and
									(C)the transferor has verified the
				identity of the transferee by examining a valid identification document (as
				defined in section 1028(d) of this title) of the transferee containing a
				photograph of the transferee.
								(2)If receipt of ammunition would not
				violate subsection (g) or (n) or State law, the system shall—
								(A)assign a unique identification number
				to the transfer;
								(B)provide the licensee with the number;
				and
								(C)destroy all records of the system with
				respect to the call (other than the identifying number and the date the number
				was assigned) and all records of the system relating to the person or the
				transfer.
								(3)Paragraph (1) shall not apply to an
				ammunition transfer between a licensee and another person if—
								(A)(i)such other person has
				presented to the licensee a permit that—
										(I)allows such other person to possess
				or acquire ammunition; and
										(II)was issued not more than 5 years
				earlier by the State in which the transfer is to take place; and
										(ii)the law of the State provides that
				such a permit is to be issued only after an authorized government official has
				verified that the information available to such official does not indicate that
				possession of a firearm or ammunition by such other person would be in
				violation of law;
									(B)the Attorney General has approved the
				transfer under section 5812 of the Internal Revenue Code of 1986; or
								(C)on application of the transferor, the
				Attorney General has certified that compliance with paragraph (1)(A) is
				impracticable because—
									(i)the ratio of the number of law
				enforcement officers of the State in which the transfer is to occur to the
				number of square miles of land area of the State does not exceed 0.0025;
									(ii)the business premises of the
				licensee at which the transfer is to occur are extremely remote in relation to
				the chief law enforcement officer (as defined in subsection (s)(8)); and
									(iii)there is an absence of
				telecommunications facilities in the geographical area in which the business
				premises are located.
									(4)If the national instant criminal
				background check system notifies any person licensed under this chapter that
				the information available to the system does not demonstrate that the receipt
				of ammunition by such other person would violate subsection (g) or (n) or State
				law, and the licensee transfers ammunition to such other person, the seller
				shall include in the record of the transfer the unique identification number
				provided by the system with respect to the transfer.
							(5)If any person licensed under this
				chapter knowingly transfers ammunition to another person and knowingly fails to
				comply with paragraph (1) of this subsection with respect to the transfer and,
				at the time such other person most recently proposed the transfer, the national
				instant criminal background check system was operating and information was
				available to the system demonstrating that receipt of ammunition by such other
				person would violate subsection (g) or (n) of this section or State law, the
				Attorney General may, after notice and opportunity for a hearing, suspend for
				not more than 6 months or revoke any license issued to the person under section
				923, and may impose on the person a civil fine of not more than $5,000 for a
				first violation, $25,000 for a second violation, and $100,000 for any
				subsequent violation.
							(6)Neither a local government nor an
				employee of the Federal Government or of any State or local government,
				responsible for providing information to the national instant criminal
				background check system shall be liable in an action at law for damages—
								(A)for failure to prevent the sale or
				transfer of ammunition to a person whose receipt or possession of the
				ammunition is unlawful under this section; or
								(B)for preventing such a sale or transfer
				to a person who may lawfully receive or possess
				ammunition.
								.
				(2)Regulations
			 relating to retention and destruction of records in systemIn
			 promulgating regulations to carry out subsection (v)(2)(C) of section 922 of
			 title 18, United States Code, as added by this Act, the Attorney General shall
			 ensure that the records described in such subsection are destroyed not later
			 than 3 business days after the date on which a licensee is notified that a
			 transfer of ammunition may proceed under such section.
				(3)Conforming
			 amendments
					(A)Title
			 18Section 922 of title 18, United States Code, is
			 amended—
						(i)in
			 subsection (c)—
							(I)in the matter
			 preceding paragraph (1), by inserting or ammunition after
			 sell a firearm;
							(II)in paragraph
			 (1)—
								(aa)by
			 inserting or ammunition after a firearm;
								(bb)by
			 inserting or ammunition after this firearm;
			 and
								(cc)by
			 inserting or ammunition after the firearm;
			 and
								(III)in paragraph
			 (2), by inserting or ammunition after firearm
			 each place it appears.
							(ii)in
			 subsection (d), in the matter following paragraph (9), by adding at the end,
			 the following: Any person who is licensed under this chapter and who
			 sells ammunition to any of the persons described in paragraph (1) through (9)
			 after failing to comply with the requirements of section 922(v) of title 18,
			 United States Code, shall be deemed to have acted knowingly with respect to
			 this subsection..
						(B)PenaltySection
			 924(a)(5) of title 18, United States Code, is amended by striking or
			 (t) and inserting , (t), or (v).
					(C) Brady Handgun
			 Violence Prevention ActSection 103 of the Brady Handgun Violence
			 Prevention Act (18 U.S.C. 922 note) is amended—
						(i)by
			 inserting or ammunition after firearm each place
			 it appears;
						(ii)in
			 subsection (i), in the subsection heading, by inserting or ammunition after
			 firearms; and
						(iii)in subsection
			 (j)(2), inserting  ammunition, after The
			 terms .
						(b)Ammunition
			 transfers
				(1)In
			 generalChapter 44 of title 18, United States Code, is amended by
			 adding at the end the following:
					
						932.Background
				checks for ammunition transfers by unlicensed persons
							(a)DefinitionsIn
				this section—
								(1)the term
				unlicensed transferee means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				received ammunition from an unlicensed transferor; and
									(2)the term
				unlicensed transferor means a person who—
									(A)is not licensed
				under this chapter; and
									(B)desires to
				transfer ammunition to an unlicensed transferee.
									(b)Prohibition
								(1)In
				generalIt shall be unlawful for an unlicensed transferee to
				knowingly transfer ammunition to an unlicensed transferor and knowingly fail to
				obtain a background check conducted by a licensed dealer in accordance with
				subsection (d) with respect to the transfer.
								(2)Criminal
				penaltyAn unlicensed transferee who violates paragraph (1) shall
				be fined under this title, imprisoned for not more than 1 year, or both.
								(c)Civil
				PenaltyIf any unlicensed transferee knowingly transfers
				ammunition to an unlicensed transferor and knowingly fails to obtain a
				background check conducted by a licensed dealer in accordance with subsection
				(d) with respect to the transfer and, at the time such unlicensed transferor
				most recently proposed the transfer, the national instant criminal background
				check system was operating and information was available to the system
				demonstrating that receipt of ammunition by such unlicensed transferor would
				violate subsection (g) or (n) of section 922 or State law, the Attorney General
				may, after notice and opportunity for a hearing, impose on the unlicensed
				transferee a civil fine of not more than $5,000 for a first violation, $25,000
				for a second violation, and $100,000 for any subsequent violation.
							(d)Background
				checks through licensed dealersA licensed dealer who agrees to
				assist in the transfer of ammunition between an unlicensed transferor and an
				unlicensed transferee shall—
								(1)enter such
				information about the ammunition as the Attorney General may require by
				regulation into a separate bound record;
								(2)record the
				transfer on a form specified by the Attorney General;
								(3)comply with
				section 922(v) as if transferring the ammunition from the inventory of the
				licensed dealer to the unlicensed transferee (except that a licensed dealer
				assisting in the transfer of ammunition under this subsection shall not be
				required to comply again with the requirements of section 922(v) in delivering
				the ammunition to the unlicensed transferee) and notify the unlicensed
				transferor and unlicensed transferee—
									(A)of such
				compliance; and
									(B)if the transfer
				is subject to the requirements of section 922(v)(1), of any receipt by the
				licensed dealer of a notification from the national instant criminal background
				check system that the transfer would violate section 922 or State law;
									(4)not later than 31
				days after the date on which the transfer occurs, submit to the Attorney
				General a report of the transfer, which—
									(A)shall be on a
				form specified by the Attorney General by regulation; and
									(B)shall not include
				the name of or other identifying information relating to the unlicensed
				transferor or unlicensed transferee;
									(5)if the licensed
				dealer assists an unlicensed transferor in transferring, at the same time or
				during any 5 consecutive business days, 1,000 or more rounds of ammunition, to
				the same unlicensed transferee, in addition to the reports required under
				paragraph (4), prepare a report of the multiple transfers, which shall—
									(A)be prepared on a
				form specified by the Attorney General; and
									(B)not later than
				the close of business on the date on which the transfer requiring the report
				under this paragraph occurs, be submitted to—
										(i)the office
				specified on the form described in subparagraph (A); and
										(ii)the appropriate
				State law enforcement agency of the jurisdiction in which the transfer occurs;
				and
										(6)retain a record
				of the transfer as part of the permanent business records of the licensed
				dealer.
								.
				(2)Conforming
			 amendmentThe table of sections for chapter 44 of title 18,
			 United States Code, is amended by adding at the end the following:
					
						
							932. Background checks for
				ammunition transfers by unlicensed
				persons.
						
						.
				(c)Authorization
			 of appropriationsThere are authorized to be appropriated to the
			 Attorney General such sums as are necessary—
				(1)to ensure that
			 the national instant criminal background check system operates as quickly and
			 effectively as it did before the enactment of this Act; and
				(2)for the cost of
			 implementing and enforcing the amendments made by this Act, including audits
			 and other regulatory or enforcement efforts.
				4.Regulatory
			 requirements
			(a)Requiring
			 recordkeeping for ammunition salesSection 922(b)(5) of title 18, United
			 States Code, is amended by striking or armor-piercing ammunition
			 and inserting or ammunition.
			(b)No ammunition
			 sales contrary to State lawSection 922(b)(2) of title 18, United
			 States Code, is amended—
				(1)by inserting
			 or ammunition after any firearm; and
				(2)by inserting
			 or ammunition after such firearm.
				(c)No interstate
			 ammunition sales
				(1)In
			 generalSection 922(b)(3) of
			 title 18, United States Code, is amended—
					(A)by inserting
			 or ammunition after any firearm; and
					(B)by striking
			 rifle or shotgun and inserting ammunition, rifle, or
			 shotgun.
					(2)Other
			 provisionsSection 922(a) is amended—
					(A)in paragraph (3)
			 by inserting or ammunition after firearm each
			 place it appears; and
					(B)in paragraph (5),
			 by inserting or ammunition after firearm each
			 place it appears except the last place it appears.
					(d)Reporting
				(1)In
			 generalSection 923(g) of
			 title 18, United States Code, is amended—
					(A)in paragraph
			 (1)(A)—
						(i)in
			 the first sentence, by inserting or ammunition after
			 other disposition of firearms; and
						(ii)in
			 the third sentence, by striking , or any licensed importer or
			 manufacturer of ammunition, and inserting , or any licensed
			 importer, manufacturer, or dealer of ammunition,;
						(B)in paragraph
			 (2)—
						(i)by
			 inserting or ammunition after disposition of
			 firearms; and
						(ii)by
			 inserting or ammunition after a firearm;
						(C)in paragraph (3),
			 by adding at the end the following:
						
							(C)(i)Each licensee shall
				prepare a report of multiple sales or other dispositions whenever the licensee
				sells or otherwise disposes of, at one time or during any 5 consecutive
				business days, a large quantity of ammunition (as determined in accordance with
				clause (ii)) to an unlicensed person. The report shall be prepared on a form
				specified by the Attorney General and forwarded to the office specified thereon
				and to the department of State police or State law enforcement agency of the
				State and, where feasible, the local law enforcement agency of the local
				jurisdiction in which the sale or other disposition took place, not later than
				the close of business on the day that the multiple sale or other disposition
				occurs.
								(ii)The Attorney General shall determine
				the quantity of ammunition that constitutes a large quantity for the purpose of
				this subparagraph, the quantity of which—
									(I)shall be based on the Attorney
				General's determination of the quantity that indicates an intent to engage in
				any type of criminal activity;
									(II)may be modified by the Attorney
				General from time to time; and
									(III)may vary by geographic area if the
				Attorney General determines that it is appropriate to assist law enforcement
				efforts.
									;
					(D)in paragraph
			 (6)—
						(i)by
			 inserting or a significant quantity of ammunition, after
			 theft or loss of a firearm; and
						(ii)by
			 adding at the end the following: Not later than 60 days after the date
			 of enactment of the Ammunition Background
			 Check Act of 2013, the Attorney General shall promulgate rules
			 defining significant quantity for the purpose of this
			 paragraph.; and
						(E)in paragraph (7),
			 by inserting or any quantity of ammunition after 1 or
			 more firearms; and
					(2)Conforming
			 amendmentSection 4182(d) of the Internal Revenue Code of 1986
			 (relating to exemptions relating to firearms) is amended by inserting
			 and except as provided in paragraphs (1)(A) and (3)(C) of section 923(g)
			 of title 18, United States Code, before no person holding a
			 Federal license.
				(e)Making it a
			 crime To steal ammunitionSection 922(u) of title 18, United States
			 Code, is amended—
				(1)by inserting or ammunition
			 after in firearms; and
				(2)by inserting or ammunition
			 after any firearm.
				(f)Keeping
			 ammunition out of the hands of juvenilesSection 922(x) of title 18, United States
			 Code, is amended—
				(1)in paragraph (1)(B), by striking
			 only; and
				(2)in paragraph (2)(B), by striking
			 only.
				(g)Licensing of
			 ammunition dealers
				(1)In
			 generalSection 923(a) of
			 title 18, United States Code, is amended in the matter preceding paragraph (1),
			 by striking , or importing or manufacturing and inserting
			 or.
				(2)DefinitionsSection
			 921(a) of title 18, United States Code is amended—
					(A)in paragraph
			 (11)(A), by inserting or ammunition after
			 firearms;
					(B)in paragraph
			 (12), by inserting or ammunition after any
			 firearm; and
					(C)in paragraph
			 (13), by inserting or ammunition after
			 firearms.
					5.Armor-piercing
			 and incendary ammunition
			(a)Expanding
			 definition of armor-Piercing bulletsSection 921(a)(17)(B) of title 18, United
			 States Code, is amended—
				(1)in clause (i), by striking
			 or at the end;
				(2)in clause (ii), by striking the period at
			 the end and inserting ; or; and
				(3)by adding at the end the following:
					
						(iii)a bullet or projectile which is coated with
				Teflon or any chemical compound with properties similar to
				Teflon.
						.
				(b)Banning
			 incendiary ammunition
				(1)DefinitionSection
			 921(a) of title 18, United States Code, is amended by adding at the end the
			 following:
					
						(36)The term
				incendiary ammunition—
							(A)means a bullet
				that is designed for the purpose of, held out by the manufacturer or
				distributor as, or generally recognized as having a specialized capability to
				ignite upon impact; and
							(B)includes such
				bullets commonly designated as M1 Incendiary, M23
				Incendiary, M8 Armor-Piercing Incendiary,
				API, M20 Armor-Piercing Incendiary Tracer, or
				APIT.
							.
				(2)ProhibitionChapter
			 44 of title 18, United States Code, is amended—
					(A)by inserting
			 or incendiary ammunition after armor piercing
			 ammunition each place it appears, except—
						(i)in
			 section 921; and
						(ii)in
			 section 923(k);
						(B)in section
			 922(b)(5), by inserting or incendiary ammunition after
			 armor-piercing ammunition; and
					(C)in section
			 923(k)—
						(i)by
			 inserting , incendiary projectiles, and after armor
			 piercing projectiles; and
						(ii)by
			 inserting or incendiary ammunition as defined in section
			 921(a)(36) before the period at the end.
						(c)Prohibition on
			 possession and transferSection 922(a)(7) of title 18, United
			 States Code, is amended—
				(1)in the matter
			 proceeding subparagraph (A), by striking or import and inserting
			 import, transfer, or possess;
				(2)in subparagraph
			 (A)—
					(A)by inserting
			 , transfer, or possession after manufacture;
			 and
					(B)by inserting
			 or the transfer or possession of such ammunition relates to use on
			 behalf of after for the use of;
					(3)in subparagraph
			 (B), by inserting , transfer, or possession after
			 manufacture; and
				(4)in subparagraph
			 (C), by inserting , transfer, or possession after
			 manufacture.
				(d)Grandfathering
			 of continued possession of ammunition
				(1)In
			 generalThe amendments made by this section shall not apply to
			 the possession of any armor piercing ammunition (as defined in section
			 921(a)(17)(B) of title 18, United States Code, as amended by subsection (a)),
			 or incendiary ammunition (as defined in section 921(a)(36) of title 18, United
			 States Code, as added by subsection (b)) otherwise lawfully possessed under
			 Federal law on the date of enactment of this Act.
				(2)No transfer,
			 sale, or deliveryNothing in paragraph (1) shall be construed to
			 authorize the transfer, sale, or delivery of any armor piercing ammunition or
			 incendiary ammunition described in paragraph (1).
				
